Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Jeffrey N. Hunter, Appellant                          Appeal from the 336th District Court of
                                                       Fannin County, Texas (Tr. Ct. No. CR-13-
 No. 06-14-00097-CV         v.                         24632;    CR-13-24641;     CR-13-24642).
                                                       Memorandum Opinion delivered by Justice
 The State of Texas, Appellee                          Moseley, Chief Justice Morriss and Justice
                                                       Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, Jeffrey N. Hunter, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MAY 20, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk